 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 1 of 17 PageID #:19631




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                  )
 UNITED STATES SECURITIES                         )
 AND EXCHANGE COMMISSION,                         )
                                                  )
                        Plaintiff,                )      Civil Action No. 18-cv-5587
                                                  )
 v.                                               )      Judge John Z. Lee
                                                  )
 EQUITYBUILD, INC., EQUITYBUILD                   )      Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                   )
 and SHAUN D. COHEN,                              )
                                                  )
                        Defendants.               )
                                                  )

             RECEIVER'S (1) ELEVENTH MOTION TO CONFIRM THE
         SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE OF
         CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES;
           (2) MOTION TO APPROVE USE OF PROCEEDS FROM SALES
                       OF RECEIVERSHIP PROPERTY

       Kevin B. Duff, as receiver (“Receiver”) for the Estate of Defendants EquityBuild, Inc.

("EquityBuild"), EquityBuild Finance, LLC ("EquityBuild Finance"), their affiliates, and the

affiliate entities of Defendants Jerome Cohen and Shaun Cohen (collectively, the “Receivership

Defendants”), and pursuant to the powers vested in him by that certain Order Appointing Receiver

entered on August 17, 2018 (Dkt. No. 16), as supplemented by that certain Order entered March

14, 2019 (Dkt. No. 290) and that certain Order entered February 21, 2020 (Dkt. No. 634),

respectfully moves (i) for confirmation of the sale of 7237-43 South Bennett Avenue and for the

avoidance of certain mortgages, liens, claims, and encumbrances (pp. 2-10); and (ii) for Court

approval to use a portion of the proceeds from the sales of certain properties to pay third-parties

obligations relating to those properties (pp. 11-17).
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 2 of 17 PageID #:19632




           The Receiver intends to serve a copy of this motion (and the accompanying notice of

motion) upon all interested parties of which he is currently aware by electronic mail, to the extent

he possesses an e-mail address, or by regular mail if he possesses a mailing address but no e-mail

address. The Receiver will use information obtained from EquityBuild’s records, as well as

communications received during the course of the Receivership, to ensure that contact information

is as complete as reasonably possible. A copy of this consolidated motion will also be posted on

the Receiver’s webpage at http://rdaplaw.net/receivership-for-equitybuild.


      I.         ELEVENTH MOTION TO CONFIRM THE SALE OF CERTAIN REAL
                 ESTATE AND FOR THE AVOIDANCE OF CERTAIN MORTGAGES,
                 LIENS, CLAIMS, AND ENCUMBRANCES

           1.    The Receiver respectfully moves for approval of the sale of the residential

apartment building located at 7237-43 South Bennett Avenue, Chicago, Illinois 60649 ("7237-43

South Bennett") and for the avoidance of certain mortgages, liens, claims, and encumbrances.

           2.    To the extent that this motion makes reference to "secured" interests or "released"

mortgages, those references are descriptive only and not intended as representations that the

subject security instruments have been conclusively determined "secured" or "released." This

motion takes no position with respect to the validity or priority of any encumbrance referenced

herein, and the order in which any encumbrances are enumerated in the paragraphs that follow

should not be construed as a finding or opinion regarding such issues.

This Court Authorized The Receiver To Sell Assets Owned By The Receivership Defendants.

           3.    The United States Securities and Exchange Commission filed this case against

EquityBuild, EquityBuild Finance, Jerome Cohen, and Shaun Cohen alleging violations of Section

10(b) of the Securities Exchange Act of 1934 (the "Exchange Act"), 15 U.S.C. § 78j(b), and Rule

10b-5 promulgated thereunder, 17 C.F.R. 240.10b-5, Section 20(a) of the Exchange Act, 15 U.S.C.



                                                  2
  Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 3 of 17 PageID #:19633




§78t(a), Sections 5(a) and 5(c) of the Securities Act of 1933 (the "Securities Act"), 15 U.S.C.

§77e(a) and (c), and Section 17(a) of the Securities Act, 15 U.S.C. §§77q(a).

       4.      In its August 17, 2018 Order Appointing Receiver (Dkt. No. 16), the Court

assumed exclusive jurisdiction over, and possession of, the assets of the Receivership Defendants.

       5.      In the Order Appointing Receiver, the Court conferred upon the Receiver (1) "all

powers, authorities, rights and privileges" theretofore possessed by the principals of the

Receivership Defendants under applicable state and federal law, as well as by the governing

operating and shareholders' agreements, and (2) all powers and authority of a receiver at equity, as

well as all powers conferred upon a receiver under 28 U.S.C. §§ 754, 959, and 1692, and FRCP 66.

(Dkt. No. 16, ¶ 4)

       6.      The Court further authorized the Receiver to "take all necessary and reasonable

actions to cause the sale" of "all real property in the Receivership Estate, either at public or private

sale, on terms and in the manner the Receiver deems most beneficial to the Receivership Estate,

and with due regard to the realization of the true and proper value of such real property." (Id.)

The Receiver Will Provide Fair, Adequate, And Sufficient Notice Of This Motion To All
Interested Parties.

       7.      In addition to service through the Court’s electronic case filing system, the Receiver

intends to serve a copy of this motion (and the accompanying notice of motion) upon all interested

parties of which he is currently aware by electronic mail (to the extent he possesses an e-mail

address) or by regular mail if he possesses a mailing address but no e-mail address.

       8.      The Receiver will use information obtained from EquityBuild’s records, as well as

communications received during the course of the Receivership, to ensure that contact information

is as complete as reasonably possible.




                                                   3
  Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 4 of 17 PageID #:19634




        9.      A copy of this motion will also be posted on the Receiver’s webpage at

http://rdaplaw.net/receivership-for-equitybuild.

The Court Should Confirm The Public Sale Of A Multifamily Apartment Building In Chicago,
Illinois Pursuant To 28 U.S.C. § 2002.

        10.     On April 18, 2018, the Receiver filed a Fourth Motion For Court Approval Of The

Process For Public Sale Of Real Property By Sealed Bid (the "Fourth Motion"), and 7237-43 South

Bennett was included within the scope of that motion. (Dkt. No. 327)

        11.     The Fourth Motion was granted by Order dated May 21, 2019 (Dkt. No. 378),

subject, among other things, to the rights of lenders to credit bid for the properties securing their

loans, provided they post a letter of credit in the amount of the bid if the Receiver identifies a bona

fide dispute regarding the validity or priority of their security.

        12.     Pursuant to 28 U.S.C. § 2002, a public sale of realty may be made by notice

published “once a week for four weeks prior to the sale in at least one newspaper regularly issued

and of general circulation in the county, state or judicial district of the United States wherein the

realty is situated.”

        13.     Notice of the public sale of 7237-43 South Bennett was published in the Chicago

Sun-Times on June 5, June 12, June 19, and June 26, 2019 and in the Chicago Daily Law Bulletin

on June 6, June 12, June 19, and June 26, 2019. (See Certificates of Publication, Exhibit 1)

        14.     The Receiver, acting upon the advice of his real estate brokers at SVN Chicago

Commercial LLC ("SVN Chicago"), as well his own retained professionals, asked $700,000 for

7237-43 South Bennett.

        15.     After the property was toured by 21 interested parties, offers were submitted by

seven prospective purchasers.




                                                   4
  Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 5 of 17 PageID #:19635




        16.     The Receiver then solicited, through SVN Chicago, best and final bids from the

most competitive bidders, after which he accepted an offer in the amount of $840,000 from Oppelli

LLC, an offer that was not subject to a financing contingency. (A true and accurate copy of the

Purchase and Sale Agreement is attached at Exhibit 2)

        17.     The Receiver was impeded in his effort to move for prompt confirmation of the

sale, however, because Paper Street Realty LLC ("Paper Street") refused to execute a property

manager's lien waiver (needed to convey insurable title) unless the Receiver first agreed to pay the

claims of its affiliate, Rent Ready Apartments, for pre-appointment construction work performed

at the property, as evidenced by the proof of claim attached at Exhibit 3.

        18.     The Receiver was unwilling to prioritize and pay Paper Street's unsecured pre-

appointment claims to the detriment of the secured creditors and was therefore unable to secure a

property manager's lien waiver, which, by extension, meant that the Receiver was unable to convey

insurable title to 7237-43 South Bennett as required by the Purchase and Sale Agreement.

        19.     Efforts to resolve the dispute without judicial intervention were unsuccessful.

        20.     Meanwhile, during the week of September 7, 2020, the prospective purchaser

toured the property and discovered that several dwelling units had sustained severe water damage

caused by radiators that leaked after the boilers were activated during the previous winter – damage

that did not exist at the time of the original property tour.

        21.     Accordingly, the prospective purchaser demanded a $40,000 closing credit for

radiator replacements, new flooring, and drywall and plaster repairs on as many as 22 ceilings.

        22.     Estimates for repairs subsequently obtained by the Receiver ranged from $40,350

to $76,350.




                                                   5
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 6 of 17 PageID #:19636




       23.     To resolve the matter and allow the sale to proceed, and in an effort to find the most

cost effective result, the Receiver subsequently agreed to extend, and the prospective purchaser

accepted, a $20,000 closing credit in connection with the water damage, subject to Court approval.

       24.     Title to 7237-43 South Bennett is vested in EquityBuild, Inc. and clouded by the

following encumbrance of record:

               a.     That certain Mortgage dated November 18, 2016, and recorded January 13,

       2017 as Document No. 1701318126 made by EquityBuild, Inc. in favor of Pat Desantis, as

       to an undivided 5.13% interest; Wealth Builders 1, LLC, as to an undivided 2.56% interest;

       Bill Akins, as to an undivided 1.79% interest; Carolyn W. Wagnon, as to an undivided

       0.77% interest; Vladimir Matviishin, doing business as Network Expert, as to an undivided

       2.56% interest; Influx Investments, LLC, as to an undivided 2.56% interest; JDSKPS LLC,

       as to an undivided 7.69% interest; John Bloxham, as to an undivided 2.56% interest;

       iPlanGroup Agent for Custodian FBO Paula Levand IRA, as to an undivided 2.31%

       interest; Weeks Property Solutions 401(k) Plan, as to an undivided 2.56% interest; Duane

       Young, as to an undivided 1.54% interest; Alton P. Motes & Vicki Elaine Washburn

       JTWROS, as to an undivided 1.79% interest; Scott H. Eaton, as to an undivided 2.56%

       interest; iPlanGroup Agent for Custodian FBO William Jack Needham IRA Account

       #3300944, as to an undivided 1.79% interest; Shelton Family Trust, as to an undivided

       0.77% interest; iPlanGroup Agent for Custodian FBO Jacqueline C. Rowe IRA, as to an

       undivided 3.08% interest; Teton Equity Group, LLC, as to an undivided 5.13% interest;

       CAMA SDIRA, LLC FBO Bill Akins IRA, as to an undivided 5.13% interest; Coleman

       Scheuller, as to an undivided 2.05% interest; Vartan Tarachyan, Trustee for defined

       Benefits Pension Plan and 401K Plan, as to an undivided 1.03% interest; iPlanGroup Agent




                                                 6
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 7 of 17 PageID #:19637




       for Custodian FBO Jason Burke Ragan IRA Account # 3300445 1.31% interest; Paul S.

       Scribner Revocable Trust dated, May 15, 2003, as to an undivided 2.56% interest; Larry J.

       Eggenberger, as to an undivided 2.56% interest; iPlanGroup Agent for Custodian FBO

       James Sullivan IRA, as to an undivided 1.54% interest; iPlanGroup Agent for Custodian

       FBO Ed Bancroft IRA Acct. No. 3320329, as to an undivided 0.67% interest; John and

       Cynthia Braden, as to an undivided 2.56% interest; Optima Property Solutions, LLC, as to

       an undivided 3.33% interest; Annie Chang, as to an undivided 0.41% interest; Steven Bald,

       as to an undivided 3.08% interest; Hang Zhou and Lu Dong, as to an undivided 2.56%

       interest; Quest IRA Inc. FBO Francis Webb IRA #1437711, as to an undivided 0.62%

       interest; Wisemove Properties, LLC, as to an undivided 10.26% interest; Rita Aken, as to

       an undivided 1.28% interest; iPlanGroup Agent for Custodian FBO 3300593 IRA, as to an

       undivided 0.04% interest; iPlanGroup Agent for Custodian FBO 3320834, Roth IRA, as to

       an undivided .55% interest; Quest IRA Inc. FBO Mona Leonard Roth IRA #26920-21, as

       to an undivided 10.26% interest; James Sullivan, as to an undivided 1.03% interest;

       EquityBuild, Inc., as to an undivided 0.0001% interest, to secure a note in the originally

       stated principal amount of $1,950,000.00, and to the terms and conditions thereof.

       25.     Paragraphs 32 and 33 of the Order Appointing Receiver prohibit the filing or

prosecution of any civil proceedings against the Receiver or any Receivership properties, and thus

operate as an automatic stay of any claim for work performed by the property manager at or for

the benefit of 7237-43 South Bennett at the request of EquityBuild or the Receiver.

       26.     In the bankruptcy context, efforts to convert an unsecured prepetition claim into a

secured claim by perfecting a lien against property of the estate have been interpreted as acts that




                                                 7
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 8 of 17 PageID #:19638




violate an automatic stay. See, e.g., Redmond v. Fifth Third Bank, 624 F. 3d 793, 800 (7th Cir.

2010).

         27.   By refusing to deliver a post-appointment property manager's lien waiver unless

the Receiver prioritizes and pays its unsecured pre-appointment claims, Paper Street has already

violated the automatic stay and the Order Appointing Receiver, and, moreover, any attempt to

record a lien for post-appointment property management fees would also run afoul of the automatic

stay. See, e.g., In re Grede Foundries, Inc., 651 F. 3d 786, 790-91 (7th Cir. 2011); see Order

Appointing Receiver, Dkt. No. 16, ¶ 17(B) (persons with notice of the Order Appointing Receiver

are prohibited from “exercise[ing] any form of set-off, alleged set-off, lien, or any form of self-

help whatsoever”); see also id. ¶ 29(A)&(C) (persons with notice of the Order Appointing Receiver

are prohibited from “creating or enforcing a lien upon any Receivership Assets” and from

enforcing a claim against any Receivership Assets or attempting to accelerate any indebtedness

affecting any Receivership Asset).

         28.   Nonetheless, the company that the Receiver has engaged to insure title to 7237-43

South Bennett will not delete from its title commitment a special exception for property

management liens that may be recorded subsequent to the closing, absent an order of this Court

expressly authorizing the Receiver to convey the property free and clear of any such liens.

         29.   Amounts due to Paper Street associated with post-receivership services have been

or will be paid to Paper Street at or prior to the closing, and amounts for pre-receivership services

for which Paper Street or Rent Ready Apartments have submitted a claim may still be adjudicated

within the claims process.

         30.   Accordingly, the Receiver respectfully requests that the Court confirm the sale of

7237-43 South Bennett through an order authorizing the sale of the property free and clear of any




                                                 8
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 9 of 17 PageID #:19639




lien recorded or asserted by Paper Street in connection with work performed or allegedly

performed at or for the benefit of the property at the request of EquityBuild.

The Receiver Will Pay Certain Transaction Costs Associated With The Conveyance Of
7237 South Bennett.

       31.     At the closing of the sale of 7237-43 South Bennett, certain costs and expenses will

be paid from the sale proceeds, including, but not limited to (1) the cost of a survey, (2) the

premiums associated with the delivery of policies of owner's title insurance, (3) the cost of state,

local, and municipal transfer taxes, (4) the closing (or escrow) fee assessed by the title company,

and (5) a series of ancillary and customary charges relating to, among other things, the need to

procure a full payment water certificate from the City of Chicago, the Receiver's obligation to

deliver ALTA commercial extended title insurance coverage, closing protection coverage, wire

transfer fees (associated with the transfer of sales proceeds to a receivership bank account),

expediting fees, a gap risk update, and state regulatory fees.

       32.     To convey clear title to the property, the Receiver will also be required to (1) pay

all past due or currently pending water charges and delinquent Cook County property taxes,

(2) extend credits in connection with prospective 2020 (and potentially 2021) Cook County

property tax liability, and (3) pay a sales commission to SVN Chicago equal to 4.5% of the first

$1,000,000 in sales price, or $33,600.

       33.     Finally, Andrew E. Porter, an attorney for the Receiver, serves as an agent for the

title company through which the sale of 7237-43 South Bennett will close and will therefore

receive an agency fee in the amount of $2,444.00 for the title examination work performed in

connection with the proposed conveyance, subject to increase if the buyer's acquisition lender

requires one or more title insurance endorsements.




                                                 9
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 10 of 17 PageID #:19640




       34.     The Receiver intends to reduce the fee application ultimately submitted to the Court

in connection with the corresponding asset disposition work in an amount equal to the agency fee

being paid to Mr. Porter.

The Receiver Will Segregate And Hold The Sales Proceeds In Separate Sub-Accounts.

       35.     Pending the completion of the claims process and a to-be-approved distribution

plan, the proceeds from the sale of 7237-43 South Bennett will be held in a separate subaccount

established by the Receiver (and for which the Receiver will maintain an accounting as to all sums

deposited therein) and will not be available to pay operating expenses of the Receivership, absent

further order of Court. The inclusion of such amounts in a separate subaccount does not constitute

an admission that any or all such amounts are subject to a valid security interest. The actual amount

of sales proceeds in the subaccount to which the parties claiming the secured interest are entitled

will be subject to determination through the claims process. The Receiver reserves all rights to

seek a transfer of any such proceeds to the Receiver’s operating account by subsequent Order of

the Court.

       WHEREFORE, the Receiver respectfully requests that this Court grant the Eleventh

Motion To Confirm The Sale Of Certain Real Estate And For The Avoidance Of Certain

Mortgages, Liens, Claims, And Encumbrances by entering an order in the form attached at Exhibit

12 approving the sales of 7237-43 South Bennett free and clear of the mortgages, liens, claims,

and encumbrances identified herein, and with all such mortgages, liens, claims, and encumbrances

attaching to the sales proceeds with the same force, validity, status, and effect, if any, as they had

against the property prior to the sale.




                                                 10
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 11 of 17 PageID #:19641




     II.            MOTION TO APPROVE USE OF PROCEEDS FROM SALES OF
                    RECEIVERSHIP PROPERTY

           36.      The Receiver hereby moves for the Court’s approval to use a portion of the

segregated proceeds from the sale of receivership properties to satisfy the following indebtedness:

           x     to use a portion of the proceeds from the sales the properties located at (1) 7749 S
                 Yates, (2) 8201 S Kingston, (3) 8047-55 S Manistee, and (4) 7051 S Bennett in order
                 to pay outstanding accounts payable balances to the prior manager of those
                 properties, WPD Management;

           x     to use a portion of the proceeds from the sale of the property located at 431 E 42nd
                 Place to pay a $660 judgment entered by the City of Chicago Department of
                 Administrative Proceedings; and

           x     to use a portion of the proceeds from the sale of 4520 S. Drexel to pay an insurance
                 deductible in the amount of $25,000.

           In support of his motion, Receiver states as follows:

The Receiver Seeks Approval To Pay Property Manager, WPD Management, the Accounts
Payable Balance on Certain Sold Properties

       7749 S. Yates

           37.      On April 18, 2019, the Receiver sought judicial approval to market and sell the real

property and improvements located at 7749-59 S. Yates, Chicago, Illinois 60649 (the "Yates

Property") (Dkt. No. 329), and the Court granted that motion on May 22, 2019 (Dkt. No. 3382).

           38.      The Receiver accepted a purchase and sale contract for the conveyance of the Yates

Property on October 17, 2019, and moved to confirm the prospective sale on January 24, 2020

(Dkt. No. 618).

           39.      The Court granted the motion to confirm the sale on February 21, 2020 (Dkt. No.

632), and the Receiver closed on its conveyance of the Yates Property on April 22, 2020, with net

sales proceeds of $785,629.17 thereafter deposited into a property-specific account.

           40.      WPD Maintenance advanced $16,000 to the Yates Property to provide funds for

the upkeep of the property that has not been reimbursed. Funds spent on the upkeep of this property


                                                     11
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 12 of 17 PageID #:19642




included an administrative hearing fine, pest control, janitorial expense, maintenance repair (gas

line), and refuse collection, electric and gas. Post-closing utility refunds served to reduce the

balance owed. (See Yates Property Financial Statement, Exhibit 4)              Following post-sale

reconciliation of the $5,947.32 balance in the property manager’s reserve for the Yates Property

(id.), the property manager is still owed a balance of $10,052.68.

       41.     The current balance (as of November 30, 2020) of the account established to hold

the proceeds from the sale of the Yates property is $647,278.56.

       8201 S Kingston

       42.     On April 18, 2019, the Receiver sought judicial approval to market and sell the real

property and improvements located at 8201 S Kingston, Chicago, Illinois 60617 (the "Kingston

Property") (Dkt. No. 329), and the Court granted that motion on May 22, 2019 (Dkt. No. 382).

       43.     The Receiver accepted a purchase and sale contract for the conveyance of the

Kingston Property on October 14, 2019, and moved to confirm the prospective sale on January 24,

2020 (Dkt. No. 618).

       44.     The Court granted the motion to confirm the sale on April 1, 2020 (Dkt. No. 680),

and the Receiver closed on its conveyance of the Kingston Property on May 21, 2020, with net

sales proceeds of $313,377.74 thereafter deposited into a property-specific account.

       45.     WPD Maintenance advanced $7,000 to the Kingston Property account to provide

funds for the upkeep of the property that has not been reimbursed. Funds spent on the upkeep of

this property included janitorial, gas, electric, property management fees, landscaping, pest control

and refuse collection. . (See Kingston Property Financial Statement, Exhibit 5) Following post-

sale reconciliation of the $2,072.86 balance in the property manager’s reserves account for the

Kingston Property (id.), the property manager is still owed a balance of $4,927.14.




                                                 12
    Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 13 of 17 PageID #:19643




         46.   The current balance (as of November 30, 2020) of the account established to hold

the proceeds from the sale of the Kingston property is $279,089.79.

         8047 S Manistee

         47.   On April 18, 2019, the Receiver sought judicial approval to market and sell the real

property and improvements located at 8047 S Manistee, Chicago, Illinois 60617 (the "Manistee

Property") (Dkt. No. 325), and the Court granted that motion on May 21, 2019 (Dkt. No. 378).

         48.   The Receiver accepted a purchase and sale contract for the conveyance of the

Manistee Property on July 1, 2019, and moved to confirm the prospective sale on November 18,

2019 (Dkt. No. 579).

         49.   The Court granted the motion to confirm the sale on January 17, 2020 (Dkt. No.

616), and the Receiver closed on its conveyance of the Manistee Property on February 5, 2020,

with net sales proceeds of $867,858.48 thereafter deposited into a property-specific account.

         50.   WPD Maintenance advanced $3,000 to the Manistee Property to provide funds for

the upkeep of the property that has not been reimbursed. 1 Funds spent on the upkeep of this

property included maintenance/repair (door and intercom), eviction fees, janitorial, security

service, gas and electricity. . (See Manistee Property Financial Statement, Exhibit 6) The amount

reimbursable to the property manager for the Manistee Property is $3,000.

         51.   The current balance (as of November 30, 2020) of the account established to hold

the proceeds from the sale of the Manistee property is $806,616.99.




1
  The property manager distributed $1,179.87 to the Receiver in June, 2020 without realizing
there was a $3,000 AP balance on the account. Those funds are held in the Receiver’s account
for this property. See Dkt. No. 757, Ex. 3.


                                                13
    Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 14 of 17 PageID #:19644




         7051 S Bennett

         52.    On January 24, 2020, the Receiver sought judicial approval to market and sell the

real property and improvements located at 7051 S Bennett Avenue, Chicago, Illinois 60649 (the

"Bennett Property") (Dkt. No. 618), and the Court granted that motion in relevant part on April 1,

2020 (Dkt. No. 681).

         53.    The Receiver accepted a purchase and sale contract for the conveyance of the

Bennett Property on June 19, 2020, and moved to confirm the prospective sale on July 24, 2020

(Dkt. No. 749).

         54.    The Court granted the motion to confirm the sale on September 14, 2020 (Dkt. No.

802, amended), and the Receiver closed on its conveyance of the Bennett Property on September

23, 2020, with net sales proceeds of $482,797.05 thereafter deposited into a property-specific

account.

         55.    WPD Maintenance advanced $3,000 to the Manistee Property to provide funds for

the upkeep of the property that has not been reimbursed. 2 Funds spent on the upkeep of this

property included maintenance/repair (door and intercom), eviction fees, janitorial, security

service, gas and electricity. . (See Manistee Property Financial Statement, Exhibit 7) Following

post-sale reconciliation of the $5,947.32 balance in the property manager’s reserve for the Bennett

Property (id.), the property manager is owed a balance of $8,690.47.

         56.    The current balance (as of November 30, 2020) of the account established to hold

the proceeds from the sale of the Bennett Property is $482,929.34




2
  The property manager distributed $1,179.87 to the Receiver in June, 2020 without realizing
there was a $3,000 AP balance on the account. Those funds are held in the Receiver’s account
for this property. See Dkt. No. 757, Ex. 3.


                                                14
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 15 of 17 PageID #:19645




The Receiver Seeks Approval To Pay Municipal Judgment from the Subaccount Holding the
Proceeds from the Sale of 431 E. 42nd Place.

          57.   On October 30, 2020, this Court granted the Receiver’s motion to confirm the sale

of the Receivership property located at 431 E 42nd Place (Dkt. No. 842). The Receiver closed the

conveyance of that property on November 5, 2020 and $59,375.71 net sales proceeds were

thereafter transferred to the separate property-specific subaccount established by the Receiver.

Pursuant to the Court’s order, the funds in that account shall not be available to pay for any expense

or distribution absent order of the Court. Id. ¶ 9.

          58.   In or about July, 2019, the City of Chicago Department of Streets and Sanitation

issued three notices of ordinance violations and hearings regarding municipal code violation

citations against the vacant lot located at 431 E. 42nd Place, Chicago, Illinois. The Receiver was

not served with the violation notices, nor did he otherwise become aware of the violations before

the date that they were scheduled for administrative hearings.

          59.   On September 26, 2019, the City of Chicago Department of Administrative

Hearings entered judgments of default in the following amounts, inclusive of costs: (a) in Case

No. 19DS51017L in the amount of $1,240.00, (b) in Case No. 19DS51095L in the amount of

$1,840.00, and (c) in Case No. 19DS151120L in the amount of $1,840.00. (See Group Exhibit 8

hereto)

          60.   After entering a contract for the sale of the property located at 431 E. 42nd Place,

the Receiver became aware of and moved to set aside the orders of default. The Department of

Administrative Hearings for the City of Chicago set a hearing on Receiver’s motion on November

20, 2020, which was after the closing of the sale of the property on November 5, 2020. Following

the property’s sale, the Receiver was able to negotiate a resolution with the City whereby the

motion to set aside the three default judgments was granted, a penalty in the amount of $600.00



                                                 15
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 16 of 17 PageID #:19646




plus $60.00 administrative costs was assessed in Case No. 19DS51095L, and the other two cases

were nonsuited. (See 11/18/20 Judgment orders attached as Group Exhibit 9)

       61.     Wherefore, the Receiver requests approval to pay this $660.00 municipal judgment

from segregated subaccount holding proceeds from the sale of 431 E 42nd Place. The current

balance (as of November 30, 2020) of that account is $59,375.71.

The Receiver Seeks Approval To Pay An Insurance Deductible from the Subaccount Holding
the Proceeds from the Sale of 4520 S. Drexel Avenue

       62.     On May 2, 2019, this Court granted the Receiver’s motion to confirm the sale of

the Receivership property located at 4520 S Drexel Ave. (Dkt. No. 351). The Receiver closed the

conveyance of that property on May 21, 2020 and $5,814,278.91 net sales proceeds were thereafter

transferred to the separate property-specific subaccount established by the Receiver.

       63.     On or about August 7, 2019, the Receiver received notice that property manager

WPD Management had been served with a claim and notice of attorney’s lien with respect to an

alleged injury that a tenant of 4520 S. Drexel Avenue had allegedly sustained at the property.

(Exhibit 10)

       64.     A claim was submitted on the property’s insurance policy maintained by Receiver,

which covers the defense of claims against property managers acting on behalf of the Receiver.

       65.     On or about September 2, 2020, the insurance company notified the Receiver that

it had settled the claim and paid the settlement, resulting in a $25,000.00 deductible payment owed

by the Estate. (Exhibit 11)

       WHEREFORE, the Receiver respectfully requests that this Court grant his Motion To

Approve Use Of Proceeds From Sale Of Receivership Property, and enter an order in the form

attached as Exhibit 13 authorizing the Receiver to withdraw funds from the following segregated

subaccounts for the following purposes: (1) in the amount of $10,052.68 from the Yates Property



                                                16
 Case: 1:18-cv-05587 Document #: 902 Filed: 12/14/20 Page 17 of 17 PageID #:19647




account to pay the outstanding accounts payable to property manager WPD Management, (2) in

the amount of $4,927.14 from the Kingston Property account to pay the outstanding accounts

payable to property manager WPD Management, (3) in the amount of $3,000 from the Manistee

Property account to pay the outstanding accounts payable to property manager WPD Management,

(4) $8,690.47 from the Bennett property account to pay the outstanding accounts payable to

property manager WPD Management; (5) in the amount of $660.00 from the 431 E 42nd Place

account to pay the outstanding administrative judgment entered in Dkt. No. 19DS51095L; and (6)

in the amount of $25,000.00 from the Drexel Property account to pay the insurance deductible to

Cincinnati Insurance Company.



Dated: December 14, 2020                           Kevin B. Duff, Receiver

                                           By:     /s/ Michael Rachlis
                                                   Michael Rachlis
                                                   Jodi Rosen Wine
                                                   Rachlis Duff & Peel LLC
                                                   542 South Dearborn Street, Suite 900
                                                   Chicago, IL 60605
                                                   Phone (312) 733-3950
                                                   mrachlis@rdaplaw.net




                                              17
